The decision of this court handed down on March 14,1930,* is hereby amended to read as follows: Order denying purchaser’s motion to set aside sale and order granting plaintiff’s motion to direct purchaser to complete purchase reversed upon the law and the facts, with ten dollars costs and disbursements, motion in so far as it seeks to relieve purchaser granted, and motion to direct purchaser to complete denied, with ten dollars costs, without prejudice to a renewal of plaintiff’s motion to compel the purchaser to complete the sale upon proof that the judgments entered prior to the mortgage under foreclosure and against the names of Max Kanefsky and Isidore Bernstein, or either, were not against the Kanefsky and Bernstein herein involved. Opinion per curiam  Lazansky, P. J., Hagarty, Carswell, Scudder and Tompkins, JJ., concur.